Citation Nr: 0611105	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.  He died in July 2001.  The appellant is his surviving 
spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in December 2005.  The case was returned to the Board and is 
ready for further appellate review.  

It is noted that one of the directives in the July 2003 
remand was to clarify the appellant's intentions with respect 
to her request for a Board hearing.  The appellant failed to 
respond to an August 2004 letter that was directed to her by 
the RO for that purpose.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  Coronary artery disease, the immediate cause of the 
veteran's death, was not present in service or for many years 
after service, and has not been shown to be related to 
service or any disability of service origin, including post-
traumatic stress disorder.  



CONCLUSION OF LAW

Coronary artery disease, the immediate cause of the veteran's 
death, was not incurred in or aggravated by service, and the 
criteria for service connection for the cause of the 
veteran's death has not been satisfied.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died of coronary artery 
disease.  The appellant contends that the veteran's service-
connected post-traumatic stress disorder was directly 
responsible for the veteran's development of his fatal 
coronary artery disease.  In the interest of clarity, the 
Board will initially discuss whether the appellant's claim 
has been properly developed.  Thereafter, a review of the 
law, VA regulations and other authority which may be relevant 
to this claim will be set out.  Finally, the Board will 
present an analysis of the claim and render a decision. 

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the appellant with a copy of the December 2001 
and April 2002 rating decisions, May 2002 statement of the 
case, July 2003 Board Remand, and December 2005 supplemental 
statement of the case, which included a discussion of the 
facts of the claims, notification of the basis of the 
decisions, and a summary of the evidence used to reach that 
decisions.  

The May 2002 statement of the case, July 2003 Board Remand, 
December 2005 supplemental statement of the case, and 
correspondence from the RO in February 2002, June 2003, 
February 2004, August 2004, and February 2005, provided the 
appellant with notice of all the laws and regulations 
pertinent to her claim, including the law and implementing 
regulations of the VCAA.  

Lastly, in the correspondence in February 2002, June 2003, 
February 2004, August 2004, and February 2005, the RO advised 
the appellant of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to her claim, including which 
portion of the information and evidence was to be provided by 
the appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  
The VCAA notice advised the appellant of what the evidence 
must show to establish entitlement to service connection for 
the cause of the veteran's death.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The February 2002 
notice was provided to the veteran prior to the first AOJ 
decision in December 2001.  While the notices provided to the 
veteran in June 2003, February 2004, August 2004, and 
February 2005, were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the appellant.

The Board also notes that the February 2004, August 2004, and 
February 2005 VCAA notices contained specific requests for 
the appellant to provide any evidence in the appellant's 
possession that pertained to the claim in compliance with the 
directives set out in 38 C.F.R. § 3.159(b)(1) (2005).  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

It is noted that the appellant's representative has argued 
that a VA medical opinion should be obtained in order to 
determine whether the veteran's service-connected post-
traumatic stress disorder was responsible for the development 
of his fatal coronary artery disease.  The Board finds in 
that regard, however, that obtaining a VA medical opinion is 
not required since it is not necessary to make a decision on 
the claim.  Essentially, taking into consideration all of the 
evidence, there is no indication that the veteran's fatal 
illness was associated by competent evidence with service or 
his service-connected post-traumatic stress disorder.  To the 
contrary the veteran's fatal cardiac disorder has been 
attributed to other risk factors, including cigarette 
smoking, a positive family history, and hypertension.  There 
is sufficient medical evidence in the claims file to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In regard to VA's duty to assist, neither the veteran nor her 
representative have made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.

Laws and Regulations

Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Analysis

It is the appellant's contention that the veteran's death was 
related to his service-connected post-traumatic stress 
disorder that she claims was a factor in the veteran's 
development of his fatal coronary artery disease.  The 
appellant's representative has supplemented that contention 
by asserting in a March 2006 Brief that the "affect on the 
heart can no longer be dismissed as irrelevant, as there has 
been a precedent established in several prior cases."  The 
representative has also contended that the veteran's post-
traumatic stress disorder contributed to the veteran's heart 
disease in ways that go beyond the chronic stress endured by 
the veteran.  The representative opined that "people who are 
not suffering from anxiety disorders take care to do what is 
best for them, especially when they are ill."  The 
representative noted that anxiety produced by the veteran's 
condition was a factor in the veteran continuing to smoke, 
and that the veteran at one point even left the hospital 
without telling the doctors.  

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must at least be in equipoise 
regarding the conclusion that the veteran had a disability 
which originated in service that caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.  

The veteran had active honorable service from November 1968 
to March 1970.  He also had a period of service under 
conditions other than honorable from March 1972 to November 
1973.  The veteran's service medical records disclose no 
evidence of complaints, treatment, or diagnosis for coronary 
artery disease, nor is it contended otherwise.  

There are no medical records available for the veteran's 
post-service year.  The earliest post-service treatment 
records are dated in January 1984.  Examination of the 
veteran's heart produced normal findings.  Blood pressure was 
134/90.  There was no diagnosis relative to coronary artery 
disease or hypertension.  

Service connection was established for post-traumatic stress 
disorder, in an August 1986 rating decision, rated as 10 
percent disabling, effective from the veteran's date of claim 
in April 1984.  In a February 1993 rating decision, the 
disability evaluation for the veteran's post-traumatic stress 
disorder was increased to 30 percent.  

Private medical records dated in April 1994 reveal that the 
veteran was admitted for hospitalization for an acute 
inferior posterior myocardial infarction.  The discharge 
summary noted that the veteran's past medical history was 
significant for post-traumatic stress disorder and 
hypertension.  His cardiac risk factors were said to be 
cigarette smoking two packs a day for 30 years, a positive 
family history with his mother dying of a heart attack at age 
65, hypertension, no diabetes, and a cholesterol level of 
246.  Post-traumatic stress disorder was not noted to be a 
cardiac risk factor.  The discharge diagnoses included acute 
inferior posterior myocardial infarction; severe two vessel 
coronary artery disease; and post-traumatic stress disorder.  

The veteran was admitted for hospitalization in June 2001 
based upon complaints of exertional chest discomfort that had 
gotten worse.  The report of the hospitalization noted that 
by the veteran's own admission, he had not taken any cardiac 
medicines over the previous 8 to 9 months at the very least.  
The diagnoses included unstable angina, possible myocardial 
infarction; known coronary artery disease; dyslipidemia; 
cardiomyopathy; and repeated noncompliance.  

The veteran died in July 2001.  His Certificate of Death 
listed the immediate cause of death as coronary artery 
disease, with 10 years being listed as the interval between 
onset and death.  There were no underlying causes listed.  

With respect to the appellant's and her representatives 
theories of the alleged relationship between the veteran's 
service-connected post-traumatic stress disorder and his 
ultimate demise in July 2001, their statements must first be 
analyzed for their probative value.  In short, neither the 
appellant nor her representative has been shown to be 
medically qualified to render opinions involving diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

The appellant has not offered into evidence or identified the 
location of any medical opinions from those who do have the 
requisite medical background that would qualify as probative 
medical evidence.  Essentially, the record contains no 
evidence of probative value that could be construed as 
supporting the appellant's contention that the veteran's 
ultimate demise in July 2001 was related to his service-
connected post-traumatic stress disorder, or for that matter 
to his period of service that ended in 1974.  

On the other hand, the Board cannot help but recognize the 
private hospitalization record dated in April 1994, wherein 
the veteran was hospitalized for a medical treatment of a 
myocardial infarction associated with his coronary artery 
disease.  As noted above, the report of that hospitalization 
acknowledged the veteran's post-traumatic stress disorder, 
but did not list it as one of the veteran's cardiac risk 
factors.  Instead, his cardiac risk factors were cigarette 
smoking, a positive family history, hypertension, and a 
cholesterol level of 246.  

The Board must find that coronary artery disease, the 
immediate cause of the veteran's death, was not present in 
service or for many years after service, and was not related 
to service or any disability of service origin, including 
post-traumatic stress disorder.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin, including post-traumatic 
stress disorder, did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


